No, 11973

           I N T E SUPREME C U T O THE STATE O M N A A
                H           OR    F           F OTN

                                          1972



                                            /"
WILLIAM McINTOSH, JR.. , HATTIE ~ C I N T O S H,
SOREN N, BECK and D N L P, MURRAY,
                   O AD

                              P l a i n t i f f s and A p p e l l a n t s ,



CLIFFORD GRAVELEY,

                              Defendant and Respondent,



Appeal from:        D i s t r i c t Court of t h e Third J u d i c i a l D i s t r i c t ,
                    Honorable Nat A l l e n , Judge p r e s i d i n g ,

Counsel of Record:

         For Appellants :

              Small, C u m i n s & Hatch, Helena, Montana,
              Floyd 0, Small argued, Helena, Montana,

         For Respondent :

              Loble, P i c o t t e and Lobl-e, Helena, Montana,
              Henry Loble and P e t e r Pauly argued, Helena, Montana,



                                                    Submitted:           February 18, 1972

                                                        Decided : MAR         Z 3 1972.
Filed:
         MP,R 2 3   BT?
M r . J u s t i c e Frank I . Haswell d e l i v e r e d t h e Opinion o f - t h e C o u r t .

             This is a s u i t involving defendant's r i g h t t o use c e r t a i n

waters of S p r i n g Gulch, a t r i b u t a r y o f Ophir Creek, i n Powell

County f o r i r r i g a t i n g a t r a c t of l a n d i n a n a d j a c e n t d r a i n a g e

and t o change t h e p o i n t o f d i v e r s i o n o f such waters.                     The d i s t r i c t

c o u r t of Powell County, t h e Hon. N a t A l l e n , d i s t r i c t judge p r e -

s i d i n g w i t h o u t a j u r y , e n t e r e d a judgment o f d i s m i s s a l o f p l a i n -

t i f f s 1 claims.       From t h i s f i n a l judgment, p l a i n t i f f s a p p e a l .

             The f i n d i n g s of f a c t of t h e d i s t r i c t c o u r t i n t h e i n s t a n t

case s e t f o r t h t h e s a l i e n t f a c t s i n v o l v e d i n t h i s a p p e a l .      Ophir

Creek i s a s t r e a m r i s i n g i n Powell County which f l o w s i n a

s o u t h e r l y d i r e c t i o n i n t o t h e L i t t l e B l a c k f o o t R i v e r n e a r Avon,

Montana.        S p r i n g Gulch i s a t r i b u t a r y o f Ophir Creek f l o w i n g i n t o

it from a n o r t h e r l y d i r e c t i o n ; i t l i e s w i t h i n t h e Ophir Creek

drainage.         Immediately w e s t and a d j a c e n t t o t h e Ophir Creek

d r a i n a g e l i e s t h e Three M i l e Creek d r a i n a g e .

             The w a t e r s o f Ophir Creek and i t s t r i b u t a r i e s , i n c l u d i n g

t h e w a t e r s -of S p r i n g Gulch, were a d j u d i c a t e d on March 28, 1928

i n Q u i g l e y e t a l . v. V i c t o r Gold Mining Company, e t a l . , Cause

# 1185 i n t h e d i s t r i c t c o u r t of Powell County.

             Under t h a t d e c r e e one James McGilvray was d e c r e e d t h e

r i g h t t o u s e 75 m i n e r ' s i n c h e s o f t h e waters of S p r i n g Gulch w i t h

a p r i o r i t y a s o f March 31, 1 9 1 1 "on t h e l a n d s b e l o n g i n g t o him

a s described i n h i s p l e a d i n g s         * * *     f o r d o m e s t i c and o t h e r u s e f u l

and b e n e f i c i a l purposes".          The l a n d s d e s c r i b e d i n h i s p l e a d i n g s

i n c l u d e d l a n d s i n t h e NE 1 / 4 NE 1 / 4 o f S e c t i o n 26, Township 11

N o r t h , Range 8 West, i n Powell County.                      The d i s t r i c t c o u r t i n t h e
i n s t a n t c a s e found, i n e f f e c t , t h a t such l a n d s were a c t u a l l y

i n t h e NE 1/4 SE 1 / 4 o f s a i d s e c t i o n , township and range.                     A

p o r t i o n of t h e s e l a n d s and o t h e r l a n d s o f McGilvray f o r which

t h e o r i g i n a l a p p r o p r i a t i o n w a s made, comprising i n a l l n o t

less t h a n 5 4 acres, are l o c a t e d o u t s i d e t h e Ophir Creek d r a i n -

age and i n t h e Three M i l e Creek d r a i n a g e .

             P l a i n t i f f s i n t h i s case a l l claim t o be s u c c e s s o r s i n

i n t e r e s t t o v a r i o u s d e c r e e d h o l d e r s o f water r i g h t s i n Ophir

Creek and i t s t r i b u t a r i e s i n Q u i g l e y v. V i c t o r Gold Mining Com-

pany, s u p r a .     The d i s t r i c t c o u r t i n t h e i n s t a n t case, however,

d e c l i n e d t o s o f i n d as t h e proof t h e r e o f r e s t e d e n t i r e l y upon

t h e unsubstantiated o r a l testimony of t w o of t h e p l a i n t i f f s .

Thus t h e n a t u r e , e x t e n t , and p r i o r i t y o f p l a i n t i f f s ' water

r i g h t s i n Ophir Creek and i t s t r i b u t a r i e s remain unknown.

            Defendant, on t h e o t h e r hand, i s t h e acknowledged s u c c e s -

sor i n i n t e r e s t t o t h e l a n d s of McGilvray f o r which t h e l a t t e r

w a s d e c r e e d t h e r i g h t t o u s e 75 m i n e r ' s i n c h e s of water o f S p r i n g

Gulch w i t h a p r i o r i t y as o f March 31, 1 9 1 1 i n Q u i g l e y v. V i c t o r

Gold Mining Company, s u p r a .

            The w a t e r s o f S p r i n g Gulch d e c r e e d t o McGilvray, defend-

a n t ' s p r e d e c e s s o r , were o r i g i n a l l y d i v e r t e d from t h e w e s t bank

o f S p r i n g Gulch by means o f " t h e o l d McGilvray d i t c h " i n a

w e s t e r l y d i r e c t i o n a c r o s s t h e d r a i n a g e d i v i d e from t h e Ophir

Creek d r a i n a g e t o t h e a d j a c e n t Three M i l e C r e e k d r a i n a g e f o r use

therein.       Any f u r t h e r b e n e f i t o f t h e d i v e r t e d waters was l o s t

t o t h e water u s e r s i n t h e Ophir Creek d r a i n a g e because such

waters c o u l d n o t r e t u r n t o t h e Ophir Creek d r a i n a g e by p e r c o l a t i o n ,
seepage or o t h e r w i s e .

             A d d i t i o n a l l y , t h e w a t e r s o f S p r i n g Gulch were d i v e r t e d

from t h e w e s t bank o f Spring Qllch by a n o t h e r d i t c h known as

t h e "Faisview Mine D i t c h t 1 which w a s l o c a t e d downstream from

" t h e o l d McGilvray d i t c h " between t h e l a t t e r and t h e c o n f l u e n c e

of S p r i n g Gulch and Ophir C r e e k .              These waters of S p r i n g Gulch

were conveyed i n a w e s t e r l y d i r e c t i o n a c r o s s a s t e e p h i l l s i d e

t o a p o i n t above t h e t a i l i n g dump for t h e F a i r v i e w Mine where

t h e "Fairview Mine D i t c h " a b r u p t l y t e r m i n a t e d .         These waters

were used e x c l u s i v e l y t o o p e r a t e a b o i l e r a t t h e F a i r v i e w Mine

which i s l o c a t e d i n t h e Ophir Creek d r a i n a g e .

             S i n c e 1959 d e f e n d a n t h a s d i v e r t e d t h e w a t e r s of S p r i n g

Gulch d e c r e e d t o h i s p r e d e c e s s o r McGilvray from a p o i n t o f

d i v e r s i o n on t h e w e s t bank of Ophir Creek l o c a t e d a p p r o x i m a t e l y

one-half m i l e downstream from t h e c o n f l u e n c e o f S p r i n g Gulch

and Ophir Creek f o r u s e on v a r i o u s d i f f e r e n t t r a c t s o f l a n d

under h i s c o n t r o l by means o f d i f f e r e n t d i t c h e s and combinations

of d i t c h e s .   During t h e i r r i g a t i o n s e a s o n o f 1959 and 1960, de-

f e n d a n t used a d i t c h known a s t h e "Ophir-Quigley" o r "Chinau

d i t c h t o convey such S p r i n g Gulch waters t o l a n d s h e owns i n t h e

Ophir Creek d r a i n a g e l o c a t e d n e a r B l a c k f o o t C i t y .       In the f a l l

o f 1960 and t h e s p r i n g o f 1 9 6 1 , d e f e n d a n t and p l a i n t i f f s McIntosh

c o n s t r u c t e d t h e "McIntosh-Graveley" d i t c h , w i t h o u t p r o t e s t o r

o b j e c t i o n from t h e o t h e r p l a i n t i f f s , f o r t h e purpose of c a r r y i n g

t h e w a t e r s o f S p r i n g Gulch d e c r e e d t o d e f e n d a n t ' s p r e d e c e s s o r

McGilvray o u t of t h e O p h i r Creek d r a i n a g e and i n t o t h e Three

M i l e Creek d r a i n a g e f o r u s e t h e r e i n .
            A t a l l t i m e s when water w a s a v a i l a b l e and needed d u r i n g

t h e i r r i g a t i o n s e a s o n s from 1 9 6 1 t h r o u g h 1966 and f o r a p o r t i o n

o f t h e i r r i g a t i o n s e a s o n i n 1967, d e f e n d a n t used a n old d i t c h

owned by p l a i n t i f f s McIntosh, known a s t h e "McIntoshflditch i n

c o n j u n c t i o n w i t h t h e newly c o n s t r u c t e d "McIntosh-Grave1ey"ditch

t o convey t h e w a t e r s of S p r i n g Gulch d e c r e e d t o d e f e n d a n t ' s

p r e d e c e s s o r McGilvray o u t o f t h e Ophir Creek d r a i n a g e and i n t o

t h e Three M i l e Creek d r a i n a g e f o r d e f e n d a n t ' s u s e t h e r e i n .

            I n t h e s p r i n g o f 1968, d e f e n d a n t c o n s t r u c t e d a d i t c h known

as t h e "Graveley" d i t c h o r i g i n a t i n g on t h e w e s t bank o f Ophir

Creek j u s t below t h e p o i n t of d i v e r s i o n of t h e "McIntosh" d i t c h .

The "Graveley" d i t c h g e n e r a l l y p a r a l l e l s t h e c o u r s e o f t h e

"McIntosh" d i t c h f o r some d i s t a n c e , and a t a p o i n t where t h e

"McIntosh" d i t c h c o u r s e s i n a s o u t h e r l y d i r e c t i o n d e f e n d a n t h a s

p l a c e d a s i p h o n under t h e "McIntosh" d i t c h which c o n n e c t s t h e

"Graveley" d i t c h c o n s t r u c t e d i n 1968 t o t h e "McIntosh-Graveley"

d i t c h c o n s t r u c t e d i n 1 9 6 0 and 1961.

            During t h e i r r i g a t i o n s e a s o l s o f 1969 and 1970, d e f e n d a n t

h a s used t h i s combination o f d i t c h e s t o convey t h e w a t e r s o f

S p r i n g Gulch, d e c r e e d t o h i s p r e d e c e s s o r McGilvray, o u t of t h e

Ophir Creek d r a i n a g e and i n t o t h e Three M i l e Creek d r a i n a g e f o r

defendant's use therein.                 Defendant p r o p o s e s t o c o n t i n u e t h e

u s e o f these d i t c h e s f o r t h a t purpose.

            At all     t i m e s t h a t d e f e n d a n t h a s conveyed t h e waters o f

S p r i n g Gulch by means o f t h e v a r i o u s d i v e r s i o n works l o c a t e d

on t h e w e s t bank o f Ophir Creek downstream from t h e c o n f l u e n c e
o f S p r i n g Gulch and Ophir Creek, d e f e n d a n t h a s d i v e r t e d and

conveyed such waters o u t o f t h e Ophir Creek d r a i n a g e f o r u s e on

l a n d s h e owns i n t h e Three M i l e Creek d r a i n a g e .              These l a n d s

of d e f e n d a n t i n t h e Three M i l e Creek d r a i n a g e a r e l a n d s o t h e r

t h a n t h o s e a c q u i r e d from h i s p r e d e c e s s o r McGilvray, f o r which

t h e o r i g i n a l a p p r o p r i a t i o n was made.

             The d i s t r i c t c o u r t a l s o found t h a t t h e burden o f defend-

a n t ' s p r e s e n t u s e o f t h e waters o f S p r i n g Gulch i s no g r e a t e r

t h a n t h e burden o f t h e o r i g i n a l u s e o f such waters, and t h a t t h e

water u s e r s of Ophir Creek and i t s t r i b u t a r i e s s u f f e r e d no g r e a t e r

i n j u r y o r detriment thereby.

             The o n l y p a r t y t o t h i s a c t i o n w i t h w e i r s and measuring

devices a t h i s r e s p e c t i v e p o i n t s of d i v e r s i o n is t h e defendant.

Defendant h a s one w e i r and measuring d e v i c e a t t h e p o i n t where

S p r i n g Gulch flows i n t o Ophir Creek, and a n o t h e r a t h i s p o i n t

o f d i v e r s i o n on t h e w e s t bank of Ophir Creek where t h e "Graveley"

ditch is located.              The d i s t r i c t c o u r t found a f a i l u r e o f proof

on t h e p a r t of any of t h e p l a i n t i f f s t h a t d e f e n d a n t i s d e p r i v i n g

them of any of t h e w a t e r s t h e y claim under t h e d e c r e e i n Q u i g l e y

v. V i c t o r Gold Mining Company, s u p r a .

             However, t h e d i s t r i c t found t h a t t h e r e a r e a c c r e t i o n s

t o t h e f l o w of S p r i n g Gulch below t h e o r i g i n a l p o i n t o f d i v e r s i o n

of t h e S p r i n g Gulch w a t e r s d e c r e e d t o d e f e n d a n t ' s p r e d e c e s s o r

McGilvray.         The d i s t r i c t c o u r t found t h a t d e f e n d a n t was n o t

entitled t o these accretions.                    Accordingly, t h e d i s t r i c t c o u r t

o r d e r e d d e f e n d a n t t o i n s t a l l a w e i r o r measuring d e v i c e a t t h e
o r i g i n a l p o i n t of diversion.

             The d i s t r i c t c o u r t a l s o found t h a t t h e p l a i n t i f f s d i d

n o t o b j e c t t o d e f e n d a n t ' s u s e of t h e waters o f S p r i n g Gulch,

h e r e t o f o r e d e s c r i b e d , u n t i l t h e f i l i n g o f t h e i n s t a n t s u i t on

December 3 , 1969.             The d i s t r i c t c o u r t found t h a t t h i s c o u r s e of

conduct on t h e p a r t of p l a i n t i f f s induced d e f e n d a n t t o expend

s u b s t a n t i a l sums of money i n improving h i s d i v e r s i o n works.

From t h i s t h e d i s t r i c t c o u r t concluded t h a t t h e p r i n c i p l e o f

e q u i t a b l e e s t o p p e l b a r r e d a s s e r t i o n o f any claims t h a t p l a i n t i f f s

might o t h e r w i s e have i n t h e i n s t a n t s u i t .

             The i n s t a n t s u i t w a s t r i e d t o t h e d i s t r i c t c o u r t w i t h o u t

a j u r y i n J u l y 1970.         A f t e r p l a i n t i f f s r e s t e d , d e f e n d a n t moved

f o r a judgment o f d i s m i s s a l w i t h p r e j u d i c e under Rule 4 1 ( b ) o f

t h e Montana Rules o f C i v i l Procedure, which t h e d i s t r i c t c o u r t

g r a n t e d on t h e b a s i s of i t s f i n d i n g s of f a c t and c o n c l u s i o n s

of law.       The judgment was i n f a v o r o f d e f e n d a n t denying a l l

claims f o r relief of t h e p l a i n t i f f s , b u t r e q u i r e d d e f e n d a n t t o

i n s t a l l a measuring d e v i c e a t t h e o r i g i n a l p o i n t o f d i v e r s i o n

o f t h e McGilvray a p p r o p r i a t i o n s o a s n o t t o b e n e f i t from down-

stream a c c r e t i o n s i n S p r i n g Gulch t o which d e f e n d a n t w a s n o t

entitled.         P l a i n t i f f s now a p p e a l from t h i s judgment.

             The i s s u e s upon a p p e a l can be summarized i n t h i s manner:

(1) s u f f i c i e n c y o f t h e e v i d e n c e to s u p p o r t t h e f i n d i n g s o f f a c t

and judgment;          ( 2 ) whether d e f e n d a n t had t h e r i g h t t o d i v e r t t h e

w a t e r s o f S p r i n g Gulch i n t o t h e a d j a c e n t Three M i l e Creek d r a i n -

age f o r u s e t h e r e i n ; ( 3 ) whether d e f e n d a n t had t h e r i g h t t o
change the point of diversion of the Spring Gulch waters,     In

addition to these issues posed by plaintiffs, defendant raises

the further issue as to whether estoppel and laches bar plain-

tiffs' claims in any event.

        Directing our attention to the first issue, we note

extensive exceptions by the plaintiffs to the district court's

findings of fact which are incapable of complete summarization.

However, the gist of plaintiffs' principal contentions in this

regard can be summarized in this manner:    (1) the uncontradicted

evidence shows that McGilvray, defendant's predecessor, never

attempted to convey the waters of Spring Gulch into the Three
     Creek
Mile/drainage for use on his lands there, nor was he ever decreed

any right to do so under the decree in Quigley v. Victor Gold

Mining Company, supra; ( 2 ) any diversion of the waters of Spring

Gulch by defendant to the Three Mile Creek drainage for use on

his lands there was permissive only during times when plaintiffs

had no need or use for such waters; (3) defendant's change in

the point of diversion saddled plaintiffs with an increased

burden in exercising their water rights to their damage and

detriment.

        At the outset we note that the decree in Quigley v.
       Gold
Victor/Mining Company, supra, grants to defendant's predecessor

McGilvray certain rights to the waters of Spring Gulch for use
on certain described lands owned by him, some of which lie in

the Ophir Creek drainage and some of which lie in the Three Mile

Creek drainage.   This decreed water right is based on an appro-

priation as of March 31, 1911.    The appropriation and use of the

waters of Spring Gulch under the decree is for irrigation of

                              - 8 -
the entire tract of land owned by McGilvray both in the Ophir

Creek drainage and the Three Mile Creek drainage, and is not

limited to any particular parcel of land owned by him, The

conclusion is inescapable that the appropriation and decreed

water right of McGilvray covered those described parcels of

land owned by him in the Three Mile Creek drainage, as well as

those located in the Ophir Creek drainage.

        Plaintiffs sought to overcome the foregoing by testimon-

ial evidence tending to prove that McGilvray did not own any

land in the Three Mile Creek drainage as of the date of the ap-

propriation, and that he never attempted to divert or use Spring

Gulch waters on any lands in the Three Mile Creek drainage.      Such

collateral attack and attempted relitigation of matters concluded

in the decree in Quigley v. Victor Gold Mining Company, supra,

is not permissible.   That decree and the issues litigated and

determined therein are res judicata and binding on the parties

in the instant suit, all of whom claim their respective rights

herein through predecessor parties in that earlier litigation.

Brennan v. Jones, 101 Mont. 550, 55 P.2d 697; Missoula Light     &


Water Co. v. Hughes, 106 Mont. 355, 77 P.2d 1041.

        Plaintiffs cite three Montana cases for the proposition

that where a decree does not specifically authorize an appro-

priation to remove water to an alien watershed permanently, the

appropriator has no right to do so.   Spokane Ranch   &   Water Co,

v. Beatty, 37 Mont. 342, 96 P. 727; Galiger v. McNulty, 80 Mont.

339, 260 P. 401; Quigley v. McIntosh, 110 Mont. 495, 103 P.2d
             Spokane Ranch           &   Water Co, c o n t a i n s t h i s l a n g u a g e , b u t

s u g g e s t s t h i s p r o p o s i t i o n o n l y i n t h e c o n t e x t of t h e facts of

t h a t c a s e , which are f a r d i f f e r e n t from t h e f a c t s h e r e ,         There,

t h e c o u r t h e l d t h a t t h e d i s t r i c t judge d i d n o t i n t e n d t o g r a n t

t h e r i g h t t o release t h e water permanently t o an a l i e n water-

shed w i t h r e g a r d t o a g r i c u l t u r a l water r i g h t s o r t h e same lang-

uage would have been used t h e r e as i n t h e case of a p l a c e r mining

water r i g h t where such r i g h t w a s g r a n t e d .            In the i n s t a n t case

t h e c o n t r a r y i n t e n t i o n a p p e a r q a s t h e r i g h t t o u s e t h e water on

land i n t h e foreign drainage is spelled o u t i n the decree.

             G a l i g e r simply s t a n d s f o r t h e p r o p o s i t i o n t h a t waters

p r i m a r i l y belong i n t h e watershed o f t h e i r o r i g i n , i f t h e r e i s

l a n d t h e r e i n which r e q u i r e s i r r i g a t i o n .

             Quigley s t a n d s f o r t h e p r o p o s i t i o n t h a t a water u s e r

who h a s been d e c r e e d t h e r i g h t t o u s e a s p e c i f i s . a m o u n t o f water

on g i v e n l a n d s c a n n o t s u b s e q u e n t l y e x t e n d t h e u s e of t h a t water

t o a d d i t i o n a l l a n d s n o t under a c t u a l or contemplated i r r i g a t i o n

a t t h e t i m e t h e r i g h t was d e c r e e d , t o t h e i n j u r y of s u b s e q u e n t

appropriators.            However, t h i s p r i n c i p l e i s n o t germane t o t h e

i n s t a n t case, a s no i n j u r y t o subsequent appropriators i n t h e

d r a i n a g e o f o r i g i n i s p o s s i b l e where permanent d i v e r s i o n o f t h e

waters i n t o a n o t h e r watershed was d e c r e e d i n t h e o r i g i n a l ap-

propriation.

             On a number of o c c a s i o n s t h i s C o u r t h a s r e c o g n i z e d t h a t

t h e waters o f a s t r e a m l o c a t e d i n one d r a i n a g e can be appro-

p r i a t e d f o r i r r i g a t i o n purposes o r o t h e r b e n e f i c i a l u s e s i n

                                               -   10   -
another drainage.              Spokane Ranch           &   Water Co, v . B e a t t y , s u p r a ;

C a r l s o n v . C i t y o f Helena, 43 Mont. 1, 1 1 4 P . 110; Lokowich v .

C i t y o f Helena, 46 Mont. 575, 129 P. 1063; G a l i g e r v . McNulty,

s u p r a ; T h r a s h e r v. Mannix      &   Wilson, 95 Mont. 273, 26 P.2d 370;

S t a t e e x r e l . Mungas v. D i s t . C t . ,          102 Mont. 533, 59 P.2d 71.

Where, as h e r e , t h e w a t e r u s e r i n t h e d r a i n a g e o f o r i g i n i s n o t

i n j u r e d , he h a s no c a u s e t o complain i f t h e w a t e r i s d e v o t e d t o

b e n e f i c i a l use i n a foreign drainage.

             P l a i n t i f f s ' c o n t e n t i o n t h a t t h e e v i d e n c e shows t h a t any

d i v e r s i o n of t h e waters o f S p r i n g Gulch by d e f e n d a n t i n t o t h e

Three M i l e Creek d r a i n a g e f o r u s e on h i s l a n d s t h e r e w a s w i t h

t h e p e r m i s s i o n o f p l a i n t i f f s d u r i n g t i m e s when p l a i n t i f f s had

no need o r u s e f o r t h e waters i s w i t h o u t m e r i t .              The e v i d e n c e

simply d o e s n o t s u b s t a n t i a t e t h i s c o n t e n t i o n .   The most i t shows

i s a p e r m i s s i v e u s e r of a d i t c h f o r a p e r i o d of t i m e t o c a r r y

h i s water.       D i t c h r i g h t s and w a t e r r i g h t s a r e two s e p a r a t e r i g h t s

and i n no s e n s e synonymous.

             P l a i n t i f f s f i n a l l y contend t h a t t h e change i n t h e p o i n t

o f d i v e r s i o n o f t h e w a t e r s from t h e w e s t bank of S p r i n g Gulch

where t h e o r i g i n a l a p p r o p r i a t i o n w a s made t o t h e w e s t bank o f

Ophir Creek c o n s t i t u t e d a n i n c r e a s e d burden on them a s water

u s e r s i n Ophir Creek.            The o n l y t e s t i m o n y i n t h e r e c o r d s u p p o r t -

i n g t h i s i s t h e i r t e s t i m o n y t h a t t h e y would b e s a d d l e d w i t h t h e i r

p r o p o r t i o n a t e s h a r e of t h e expense o f a w a t e r commissioner t o

d i s t r i b u t e t h e waters i n accordance w i t h t h e i r r e s p e c t i v e r i g h t s ,

I f a w e i r and measuring d e v i c e i s i n s t a l l e d a t t h e o r i g i n a l p o i n t

o f d i v e r s i o n t o measure t h e water t o which d e f e n d a n t i s e n t i t l e d ,
a s w e l l as c o n t i n u i n g t h e e x i s t i n g measuring d e v i c e a t defend-

a n t ' s p r e s e n t p o i n t o f d i v e r s i o n a s r e q u i r e d by t h e d i s t r i c t

c o u r t , it i s d i f f i c u l t t o see why a water commissioner i s any

more n e c e s s a r y t h a n i f t h e w a t e r were t a k e n from t h e o r i g i n a l

point of diversion.               A s i d e from t h i s , t h e expense o f employing

a water commissioner d o e s n o t c o n s t i t u t e t h e burden o r d e t r i -

ment r e q u i r e d t o be proven by p l a i n t i f f s i n o r d e r t o p r e v a i l .
                                    other
          W e have examined t h e / z o n t e n t i o n s o f p l a i n t i f f s concern-

i n g s u f f i c i e n c y o f t h e e v i d e n c e and f i n d t h e f a c t s e i t h e r sup-

p o r t e d by t h e e v i d e n c e o r immaterial t o d e t e r m i n a t i o n o f t h i s

appeal.

             The second i s s u e r a i s e d by p l a i n t i f f s upon a p p e a l i s

whether d e f e n d a n t had t h e r i g h t t o d i v e r t t h e w a t e r s o f S p r i n g

Gulch i n t o t h e a d j a c e n t d r a i n a g e f o r u s e on h i s l a n d s t h e r e .

I t i s i m p o r t a n t t o n o t e t h a t d e f e n d a n t i s u s i n g t h e water f o r

i r r i g a t i o n o f l a n d s i n t h e Three M i l e Creek d r a i n a g e which he

s u b s e q u e n t l y a c q u i r e d from p e r s o n s o t h e r t h a n t h e o r i g i n a l ap-

p r o p r i a t o r s and which i n no s e n s e were t h e l a n d s f o r which t h e

o r i g i n a l a p p r o p r i a t i o n was made.     It should a l s o be noted t h a t

t h e r e i s no c l a i m of abandonment o f t h e o r i g i n a l a p p r o p r i a t i o n

i n t h e i n s t a n t case.

             Having h e r e t o f o r e found t h a t d e f e n d a n t ' s p r e d e c e s s o r was

g r a n t e d t h e r i g h t to convey t h e waters o f S p r i n g Gulch across

t h e d r a i n a g e d i v i d e f o r u s e on h i s l a n d s l o c a t e d t h e r e and de-

s c r i b e d i n h i s p l e a d i n g s under t h e d e c r e e i n Q u i g l e y v. Victor

Gold Mining Company, s u p r a , and it b e i n g a d m i t t e d t h a t d e f e n d a n t
h e r e succeeded t o t h o s e r i g h t s , t h e o n l y remaining q u e s t i o n i s

whether d e f e n d a n t can u s e t h e s e waters on h i s o t h e r and d i f -

f e r e n t l a n d s l o c a t e d i n t h e Three M i l e Creek d r a i n a g e .

             T h i s q u e s t i o n h a s h e r e t o f o r e been answered a f f i r m a t i v e l y

i n a similar Montana c a s e , T h r a s h e r v . Mannix                 &   Wilson, 9 5 Mont.

273, 277, 26 P.2d 370.                 T h e r e , t h e argument w a s made t h a t t h e

h o l d e r o f a water r i g h t e n t i t l i n g him t o t h e u s e o f s u c h waters

on h i s l a n d s i n a n a l i e n w a t e r s h e d , c o u l d n o t b r i n g a d d i t i o n a l

l a n d s i n t h e a l i e n watershed under i r r i g a t i o n w i t h t h e waters

d i v e r t e d from t h e w a t e r s h e d of t h e i r o r i g i n .    This Court dismissed

t h a t c o n t e n t i o n i n t h e s e words:
             "   * * *    I t a p p e a r s from t h e r e c o r d t h a t t h e s e
            new l a n d s are o u t s i d e t h e watershed o f Gold
            Creek. From t h e t e s t i m o n y it a p p e a r s t h a t t h e
            waters d i v e r t e d under t h i s p a r t i c u l a r r i g h t were,
            and t h e c o u r t found and so adjudged i n t h e former
            d e c r e e , t h e waters t h e r e b y a p p r o p r i a t e d , and
            had been and c o u l d c o n t i n u e t o be, used w i t h o u t
            t h e watershed o f Gold Creek. I n view of t h e s e
            f a c t s no i n j u r y c o u l d r e s u l t t o t h e s e p l a i n t i f f s
            from t h i s change of u s e , f o r t h e u s e b o t h b e f o r e
            and a f t e r was f o r t h e same purpose; t h e r e b e i n g
            no o p p o r t u n i t y f o r any o f t h e p l a i n t i f f s t o
            e n j o y any b e n e f i t s from p e r c o l a t i n g w a t e r s
            r e s u l t i n g from i r r i g a t i o n under t h i s r i g h t
            i n u r i n g t o them, a s t h e i r l a n d s are e i t h e r a l l
            w i t h i n t h e watershed of Gold Creek, o r , i f w i t h -
            o u t , a t a h i g h e r l e v e l t h a n t h e l a n d s of t h e
            d e f e n d a n t . " (Emphasis s u p p l i e d . )

Such i s t h e s i t u a t i o n h e r e .     P l a i n t i f f s could not f u r t h e r

b e n e f i t from t h e w a t e r s d i v e r t e d t o t h e Three M i l e Creek d r a i n -

a g e under t h e o r i g i n a l a p p r o p r i a t i o n , s o t h e y a r e n o t burdened

o r damaged i n any way from i r r i g a t i o n o f o t h e r l a n d s i n t h a t

drainage.

            The n e x t i s s u e i s whether d e f e n d a n t had t h e r i g h t t o
change t h e p o i n t o f d i v e r s i o n of t h e S p r i n g Gulch waters.

             The c o n t r o l l i n g s t a t u t e i s s e c t i o n 89-803, R.C.M.

1947, which p r o v i d e s :

             "The person e n t i t l e d t o t h e u s e o f water may
             change t h e p l a c e o f d i v e r s i o n , i f o t h e r s a r e
             n o t t h e r e b y i n j u r e d , and may e x t e n d t h e d i t c h ,
             flume, p i p e , or a q u e d u c t , by which t h e d i v e r -
             s i o n i s made, t o any p l a c e o t h e r t h a n where
             t h e f i r s t u s e was made, and may u s e t h e water
             f o r o t h e r p u r p o s e s t h a n t h a t f o r which it was
             o r i g i n a l l y appropriated."

             The burden of proof o f i n j u r y as t h e r e s u l t o f a change

i n t h e p o i n t of d i v e r s i o n i s upon t h o s e who a l l e g e i n j u r y , h e r e

the plaintiffs.             F o r r e s t e r v. Rock I s l a n d O i l    &   R e f i n i n g Co.,

Inc.,     133 Mont, 333, 323 P.2d 597, and cases t h e r e i n c i t e d .                            Here,

p l a i n t i f f s have no a d e q u a t e measuring d e v i c e s t o d e t e r m i n e w i t h

any d e g r e e o f a c c u r a c y t h e amount o f water t h e y are r e c e i v i n g

under t h e i r r e s p e c t i v e r i g h t s .   I t i s n e c e s s a r y f o r them t o

prove t h a t t h e y are b e i n g d e p r i v e d o f waters t o which t h e y a r e

lawfully e n t i t l e d .       The o n l y proof o f t h i s w a s i n r e g a r d t o t h e

a c c r e t i o n s t o t h e S p r i n g Gulch w a t e r s below t h e p o i n t o f o r i g -

i n a l diversion.          The d i s t r i c t c o u r t remedied t h i s by a t t a c h i n g

a c o n d i t i o n t o i t s d e c r e e r e q u i r i n g d e f e n d a n t t o i n s t a l l a measur-

i n g d e v i c e a t t h e o r i g i n a l p o i n t o f d i v e r s i o n and d i v e r t no

g r e a t e r amount o f water a t t h e changed d i v e r s i o n p o i n t on t h e

w e s t bank of Ophir Creek.                There i s a complete f a i l u r e o f proof

on t h e p a r t o f p l a i n t i f f s of any o t h e r damage.

             F i n a l l y c a s t o t h e i s s u e s o f l a c h e s and e s t o p p e l , w e

deem it unnecessary t o d i s c u s s t h e s e i s s u e s i n t h i s o p i n i o n ;

n e i t h e r h a s been r a i s e d a s a n i s s u e upon a p p e a l by p l a i n t i f f s ,

appellants here.             I n view o f o u r h o l d i n g s h e r e i n d e f e n d a n t i s
entitled to prevail irrespective of determination of these

issues.

          The judgment of the district court is affirmed.




                                     Associate Justice




     .
  Hsn Jack Shanstrom, District
Judge, sitting in place of Mr.
Justice Wesley Castles.